            Case 1:21-cv-00278-JLT Document 9 Filed 08/25/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   MARGARET ELIZABETH TINOCO,                        )   Case No.: 1:21-cv-0278 JLT
                                                       )
12                  Plaintiff,                         )   ORDER TO PLAINTIFF TO SHOW CAUSE
                                                       )   WHY THE ACTION SHOULD NOT BE
13          v.                                         )
                                                       )   DISMISSED FOR FAILURE TO COMPLY WITH
14   COMMISSIONER OF SOCIAL SECURITY,                  )   THE COURT’S ORDER AND FAILURE TO
                                                       )   PROSECUTE
15                  Defendant.                         )
                                                       )
16
17          Margaret Elizabeth Tinoco initiated this action by filing a complaint on February 26, 2021,
18   seeking judicial review of the decision to deny an application for Social Security benefits. (Doc. 1) On
19   July 1, 2021, the Commissioner filed the administrative record. (Doc. 6.) On June 15, 2021, the Court
20   issued an amended Scheduling Order, setting forth briefing deadlines for the action. (Doc. 7.)
21          Pursuant to the terms of the Scheduling Order, Plaintiff was to file a motion for summary
22   judgment within forty-five days of the date of service of the Court’s order. (Doc. 7 at 1.) Thus,
23   Plaintiff was to serve an opening brief no later than August 20, 2021. However, Plaintiff has not filed
24   an opening brief, and has not requested an extension of time to comply with the deadline. The Local
25   Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a party to comply with
26   . . . any order of the Court may be grounds for the imposition by the Court of any and all sanctions . . .
27   within the inherent power of the Court.” Local Rule 110. “District courts have inherent power to
28   control their dockets,” and in exercising that power, a court may impose sanctions including dismissal

                                                           1
            Case 1:21-cv-00278-JLT Document 9 Filed 08/25/21 Page 2 of 2


 1   of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A
 2   court may dismiss an action with prejudice, based on a party’s failure to prosecute an action or failure
 3   to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258,
 4   1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order); Malone v. U.S. Postal Service,
 5   833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson v.
 6   Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with
 7   local rules).
 8           Accordingly, within 14 days, Plaintiff SHALL show cause why terminating sanctions should
 9   not be imposed for failure to follow the Court’s order and failure to prosecute the action or file the
10   opening brief.
11
12   IT IS SO ORDERED.
13       Dated:       August 25, 2021                            _ /s/ Jennifer L. Thurston
14                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
